           Case 5:19-cv-01065-DAE Document 75 Filed 05/18/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


ROBERTO MANUEL CHAVEZ YANEZ,                    §
INDIVIDUALLY, ON BEHALF OF                      §
THEMSELVES AND ROBERTO                          §               SA-19-CV-01065-DAE
CHAVEZ CELIS, DECEASED; LETICIA                 §
CELIS ORTEGA, INDIVIDUALLY, ON                  §
BEHALF OF THEMSELVES AND                        §
ROBERTO CHAVEZ CELIS,                           §
DECEASED; SUSANA CHAVEZ CELIS,                  §
INDIVIDUALLY, ON BEHALF OF                      §
THEMSELVES AND ROBERTO                          §
CHAVEZ CELIS, DECEASED; CESAR                   §
CHAVEZ CELIS, INDIVIDUALLY, ON                  §
BEHALF OF THEMSELVES AND                        §
ROBERTO CHAVEZ CELIS,                           §
DECEASED; AND MIGUEL CHAVEZ                     §
CELIS, INDIVIDUALLY, ON BEHALF                  §
OF THEMSELVES AND ROBERTO                       §
CHAVEZ CELIS, DECEASED;                         §
                                                §
                   Plaintiffs,                  §
                                                §
vs.                                             §
                                                §
WWGAF, INC., UME, INC,                          §
                                                §
                   Defendants.                  §

                                            ORDER

         Before the Court in the above-styled cause of action are Defendants WWGAF, Inc. d/b/a

Rockin R River Rides and UME, Inc. d/b/a Camp Huaco Springs’ Joint Motion to Suspend or

Abate Deadlines in the Scheduling Order [#71] and Plaintiffs’ Motion to Compel Depositions

[#72].

         By Defendants’ motion, they ask the Court to abate various deadlines in the scheduling

order pending a ruling on their motion for summary judgment. On this day, the undersigned

issued a report and recommendation, recommending that Defendants’ motion for summary

judgment be denied. The Court will therefore deny the motion to suspend or abate and instead


                                               1
          Case 5:19-cv-01065-DAE Document 75 Filed 05/18/20 Page 2 of 2




issue an amended scheduling order by separate order extending all remaining deadlines by 90

days.

        Plaintiffs’ motion to compel depositions is imbedded in their response to Defendants’

motion to suspend deadlines and asks the Court to compel certain depositions to which

Defendants object while their summary judgment motion is pending.            In light of the

undersigned’s recommendation that the District Court deny Defendants’ motion, the Court will

lift its previous limitation on discovery and the parties should proceed with all discovery.

Accordingly, the motion will be dismissed as moot.

        IT IS THEREFORE ORDERED that Defendants WWGAF, Inc. d/b/a Rockin R River

Rides and UME, Inc. d/b/a Camp Huaco Springs’ Joint Motion to Suspend or Abate Deadlines in

the Scheduling Order [#71] is DENIED.

        IT IS FURTHER ORDERED that the Court’s previous limitation on discovery is

LIFTED and the parties may now proceed with all discovery.

        IT IS FINALLY ORDERED that Plaintiffs’ Motion to Compel Depositions [#72] is

DISMISSED AS MOOT.

        SIGNED this 18th day of May, 2020.




                                             ELIZABETH S. ("BETSY") CHESTNEY
                                             UNITED STATES MAGISTRATE JUDGE




                                               2
